Citation Nr: 0427888	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  01-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for herniated nucleous 
pulpolsus, at L4-L5, claimed as a back condition.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel







INTRODUCTION

The veteran served on active duty for eight years, three 
months, and twenty-seven days, which concluded in February 
1968.  See veteran's Form DD-214.    

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.  See appeal 
to the Board, VA Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed before a decision 
can be rendered on the merits of the claim.  Accordingly, a 
remand is in order to ensure that the veteran's due process 
rights are met and for full compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), as amended, and controlling legal precedent.

It is noted that the veteran reportedly has been receiving 
Social Security Administration (SSA) disability compensation.  
See report of a July 1998 psychiatric evaluation report.  The 
record does not indicate further as to when the veteran began 
receiving SSA disability benefits, or as to the specific 
nature of the physical disability, but indicates that the SSA 
benefits are based upon a physical, as opposed to 
psychiatric, disability.  The SSA records are not in the 
claims folder.  These records could be relevant to the issues 
on appeal, as they both involve physical - musculoskeletal - 
ailments.  VA has a duty to obtain these records.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.).  The U.S Court of Appeals for Veterans Claims 
(Court) has specifically stated that the VA's duty to assist 
includes an obligation to obtain relevant SSA records.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

The Board acknowledges that this claim was remanded in an 
August 2003 Board order.  While the Board regrets the delay 
in the adjudication of this claim, the law requires that VA 
obtain SSA disability-related documents, as discussed above.  
The record as of August 2003 did not include the July 1998 
psychiatric examination report which referred to the 
veteran's receipt of SSA disability benefits, and nothing 
else in then-current record indicated the filing of an SSA 
disability application.

On another matter, the Board notes that the most recent, 
February 2004 Supplemental Statement of the Case (SSOC), sent 
to the veteran in early March 2004, apparently was returned 
by the U.S. Postal Service as undeliverable, marked "No Such 
Number," apparently referring to the building number or the 
number of a unit within the building.  However, the record 
indicates that other, prior correspondence to the veteran had 
been sent to this address, and they apparently were not 
returned by the Postal Service as undeliverable.  See 38 
C.F.R. § 3.1(q) (2003) (written VA notices are to be sent to 
"a claimant or payee at his or her latest address of 
record").  The record contains no evidence of recent 
communication from the veteran reporting an address change.  
If the veteran's address had changed, the veteran has the 
responsibility to keep VA abreast of his whereabouts.  If he 
does not do so, "there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  In any event, the most recent 
communication to the veteran as reflected in the current 
record is the AMC's August 2004 letter to the veteran 
advising him that his appeal would be sent to the Board for 
appellate review.  This letter reflects an address different 
from that in the RO's March 2004 letter forwarding the SSOC, 
and apparently is the most current address.  Accordingly, 
another copy of the SSOC should be sent to this address.     


In consideration of the foregoing, the Board directs the 
following on remand:

1.  Send another copy of the February 
2004 Supplemental Statement of the Case 
(SSOC) to the veteran at the address 
stated in the AMC's August 3, 2004 letter 
to the veteran.      

2.  Obtain and associate with the 
veteran's claims folder SSA disability 
benefits application, supporting evidence 
and documentation, and any resulting SSA 
administrative decision.  Ask the veteran 
to provide more specific information as 
needed to complete this directive, e.g., 
date on which the SSA application was 
filed and date of administrative 
decision.  Document unsuccessful attempts 
to obtain SSA records covered in this 
remand directive.  

3.  Ask the veteran whether there exists 
more recent evidence not currently of 
record that are relevant to the issues on 
appeal (service connection for right knee 
and back disorders).  If so, obtain and 
associate them with the claims folder.  

4.  After completing the above, determine 
whether service connection is warranted 
for a right knee disorder and/or back 
disorder.  If a VA compensation and 
pension (C&P) examination is needed to 
make this determination, ask the veteran 
whether he would be willing to present 
himself for such an examination, and if 
so, schedule him for such an examination.  
If an examination is scheduled, the 
veteran's claims folder should be made 
available to the examiner.  The resulting 
report(s), and diagnostic testing 
records, if any, should be associated 
with the claims folder.  

5.  If the decision remains in any manner 
adverse to the veteran on either issue, 
provide him an updated SSOC and give him 
an appropriate amount of time to respond 
to it.  

6.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent continue to 
be binding on remand and any further 
adjudication by the RO.  

The veteran has the right to submit additional evidence and 
argument on matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




